Citation Nr: 1127057	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound, right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In November 2005, the Veteran testified before a decision review officer at the RO.  A copy of the hearing transcript is of record.  This matter was previously before the Board in July 2008 at which time the case was remanded pursuant to the Veteran's request for a Board hearing.  The Veteran attended a Board hearing before the undersigned in August 2008.  A copy of the hearing transcript is of record.  The matter was again before the Board in October 2008 at which time it was remanded for additional evidentiary development.  In a rating decision in November 2009, the RO granted service connection for mild degenerative arthritic changes, metatarsophalangeal joint and interphalangeal joint of the first digit on the right foot, and assigned a 10 percent rating effective in March 2009.  


FINDINGS OF FACT

1.  The Veteran's residuals of gunshot wound, right leg, are not productive of symptomatology akin to complete paralysis of the right foot at any point prior to March 4, 2009.  

2.  Effective March 4, 2009, the Veteran was assigned a separate 10 percent rating for mild degenerative arthritic changes, metatarsophalangeal joint and interphalangeal joint of the first digit on right foot x-ray.

3.  The assigned ratings for the Veteran's residuals of gunshot wound, right leg, and mild degenerative arthritic changes, metatarsophalangeal joint and interphalangeal joint of the first digit on right foot x-ray combine to a 40 percent rating effective March 4, 2009.

4.  The maximum rating the Veteran could attain if his right leg was amputated below the knee would be 40 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected residuals of a gunshot wound, right leg, have not been met at any point during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.68, 4.71a, Diagnostic Codes 5165, 5270 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  By letter dated in September 2004 (which was prior to the rating decision on appeal; see Pelegrini v. Principi, 18 Vet. App. 112 (2004)), as well as in November 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The November 2008 letter included the additional notification requirements imposed by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice letter did not precede the initial adjudication of the Veteran's claim, this later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in August 2009, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The appellant has also been afforded multiple VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c)(4) (2010).  The Board concludes that the examination reports are adequate and contain sufficient information upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.

II.  Analysis

Pertinent Law and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected residuals of a gunshot wound to the right leg warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's service-connected residuals of gunshot wound, right leg, have been rated by the RO as 30 percent disabling under Diagnostic Code 8521 for paralysis of the right external popliteal (common peroneal) nerve.  Under those criteria, a 10 percent disability rating is assigned for mild incomplete paralysis of the common peroneal nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, and a 30 percent rating is assigned for severe incomplete paralysis of the common peroneal nerve.  A maximum 40 percent disability rating is assigned for complete paralysis of the common peroneal nerve, manifested by foot drop and slight droop of first phalanges of all toes; an inability to dorsiflex the foot; extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost; adduction weakened; and anesthesia covers the entire dorsum of foot and toes.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 CFR § 4.124a (2010).

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed. 38 C.F.R. § 4.68.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment and personnel records, private, and VA medical records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The pertinent medical evidence in this case includes VA examination reports dated in October 2004, December 2004 and March 2009.  Pertinent findings at the October 2004 VA examination included reports of increased difficulty with shoe wear and ambulation, a relatively normal heel-to-toe gait, and toes that were described as being relatively straight with very mild clawing of the small and second toes, but the metatarsophalangeal joint and interphalangeal joints were supple with full active and passive range of motion.  Additional findings revealed no eversion of the right foot, decreased touch sensation of the right foot, and mild muscle imbalance in the toes of the right described as mild.  The examiner stated that given the Veteran's history, he was doing "remarkably well overall".  At the December 2004 VA examination, the Veteran reported increased problems with shoe wear and ambulation over the past 8 to 12 months and cramping of the toes three to four times a day.  He also reported right foot weakness after walking 150 feet.  On examination the Veteran had right plantar flexion from 0 to 45 degrees, right ankle dorsiflexion from 0 to 10 degrees, and a mild antalgic gait.  He was noted to be slightly dragging his right foot.  He was also noted to have fatigue with repeated range of motion causing him to begin dragging his right foot.  There was no significant pain and no incoordination.  The Veteran was diagnosed as having mild residual clawing.  

At the March 2009 VA examination, the Veteran reported having little movement of the right foot and he said that the foot does not turn in or turn out.  He also reported numbness and tingling beginning at the lateral aspect of the right knee, the lateral lower leg, and across the dorsal surface of the foot and toes.  He said that this is present "100 percent of the time" and does not appear to be related to prolonged walking or standing.  He further reported that if he is bumped below the right knee, which occurs approximately every two months, his right leg "goes dead and he falls".  Clawing, which was noted to involve the 2nd, 3rd, and 4th toes of the right foot and sometimes the 5th toe, reportedly occurred every couple of days.  The Veteran described this as pain, cramping and curling of the toes.  

Findings in March 2009 revealed decreased sensation in lateral aspect of the right lower leg and between the webs of the toes with the exception between the 4th and 5th toes.  Vibratory sensation was also diminished in the toes of the right foot when compared to the hand.  Pedal and posterior tibial pulses were intact.  Patellar reflexes were 2+ bilaterally, and Achilles tendon reflexes were 1+ bilaterally.  Musculoskeletal findings showed minimal claw-toe deformity of the 2nd, 3rd, and 4th toe of the distal joints of the toes with the 2nd and 3rd toe having -5 degrees of extension, and the 4th toe having -10 degrees of extension.  The 5th and great toe were within normal limits.  The Veteran was not able to walk on his toes.  He also was found to not be able to dorsiflex the right foot to walk on his heel due to foot drop.  He was unsteady with performing heel/toe walking due to the right foot drop and minimal dorsiflexion.  When he walked without shoes, he was noted to be unable to lift the right forefoot as high as the left which would cause him to catch his toes and stumble.  He was not able to raise the right great toe off the floor.  He was noted to have very little range of motion with right ankle dorsiflexion at -10 degrees, and his relaxed foot at -20 degrees with active range of motion to -10 degrees.  He had plantar flexion from -20 to -40 degrees.  He had 0 degrees eversion and 0-5 degrees of inversion.  He was noted to have great difficulty wiggling the toes of the right foot, which appeared to be stiff with decreased mobility.  X-ray findings of the right ankle and foot dated in March 2009 were reviewed.  

The March 2009 examiner diagnosed the Veteran as having gunshot wound to the right lower leg with peroneal nerve damage, foot drop, numbness and tingling and pain and cramping of the toes.  He was also diagnosed as having right foot with midtarsal osteophytes indicating arthritic changes as well as mild degenerative arthritic changes noted in the metatarsophalangeal joint with interphalangeal joint of the first digit on the right foot x-ray at least as likely as not secondary to the gunshot wound of the right lower leg, peroneal nerve damage and foot drop.

Discusssion

After considering the pertinent evidence of record, the Board does not find that the evidence supports the criteria under Code 8521 for complete paralysis of the right common peroneal nerve at any point of the appeal period prior to March 2009.  In this regard, as noted above, findings in October 2004 VA revealed that the Veteran had a relatively normal heel-to-toe gait.  His toes were described as being relatively straight with very mild clawing of two toes on the right side (the small and second toes).  Further findings noted that the metatarsophalangeal and interphalangeal joints were supple with full active and passive range of motion, motor strength on the right side was 4/5 for ankle dorsiflexion, big toe dorsiflexion, and 5/5 for gastrocsoleus complex.  While the examiner did note some degree of muscle imbalance in the Veteran's toes which he described as being mild at the time, as well as no eversion of the right foot, he concluded the examination by reporting that given the Veteran's history, he was "doing remarkably well".  Similar findings are noted at the December 2004 VA examination insofar as mild clawing of the small and second toes of the metatarsophalangeal and interphalangeal joints was found.  Range of motion findings for the right foot revealed plantar flexion of 0 to 45 degrees, and ankle dorsiflexion of 0 to 10 degrees.  These findings simply do not rise to the level of complete paralysis of the right foot under Code 8521 manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension of the proximal phalanges of toes lost, abduction of foot lost, adduction weakened; anesthesia covering entire dorsum of foot and toes.  In short, the weight of evidence is against a rating higher than 30 percent for residuals of gunshot wound, right leg, for the period prior to March 4, 2009.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above notwithstanding, findings from the March 2009 VA examination reveal a clear worsening of the Veteran's right foot disability, to include claw foot affecting three to four toes at a time, very little limitation of motion including minimal dorsiflexion, difficulty wiggling the toes due to stiffness, and numbness and tingling beginning at the lateral aspect of the right knee, the lateral lower leg, and across the dorsal surface of the foot.  However, the Veteran has already been assigned the maximum allowable schedular rating for his right leg disability for the period from March 4, 2009.  In this regard, the RO's assignment in November 2009 of a separate 10 percent rating for mild degenerative arthritic changes, metatarsophalangeal joint and interphalangeal joint of the first digit on the right foot by x-ray, effective March 4, 2009, brings the Veteran's combined rating for his right lower extremity to 40 percent.  See 38 C.F.R. § 4.25.  

Thus, even if separate ratings that combine to more than 40 percent are warranted under the rating criteria, the "amputation rule" prohibits such a combined rating. See 38 C.F.R. § 4.68 (2010).  The regulation provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Id.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under DC 5165.  See also 38 C.F.R. § 4.71a, Code 5165.  Although the Veteran's right leg has not been amputated, if it was amputated at the lower level, he would receive only a 40 percent rating.  A higher (60 percent) rating is warranted only for an amputation not improvable by prosthesis controlled by natural knee action.  Id.  Accordingly, the Veteran is receiving the maximum rating to which he is entitled for the disability he experiences as of March 4, 2009.  A combined rating in excess of 40 percent from March 4, 2009, is not warranted because the rating would violate the amputation rule.  

In addition to the above findings, the Board must still consider whether the matter should be referred to the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) (requiring the Board to consider whether referral for an extra-schedular rating was warranted when veteran was in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule of 38 C.F.R. § 4.68).

The Board has considered whether referral for extra-schedular consideration is appropriate in this case, but finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  Although the Veteran experiences numbness, tingling and discomfort, he maintains some range of motion, albeit limited.  The evidence also shows that he is able to walk.  In the Board's opinion, all aspects of the Veteran's disability at issue are encompassed in the schedular rating assigned.  In this respect, the Veteran has been assigned a 40 percent rating, which contemplates a level of disability on par with amputation of the lower right leg.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the schedular evaluation does not contemplate the claimant's level of disability," the Board finds that referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound, right leg, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


